Title: William Stephens Smith to Abigail Adams, 10 November 1788
From: Smith, William Stephens
To: Adams, Abigail


        
          Jamaica Long-IslandNovr. 10th, 1788.
          My dear Madam—
        
        It is with particular pleasure I communicate to you the joyfull news of Mrs: Smiths safe delivery of a Son, which took place between seven & eight the last Evening, she was not the least indisposed untill six o’Clock & by ½ past seven all was well & tranquil, both continue composed and easy, but Nabby desires me to tell you that she is much disappointed, she had made the things, to adorn a female & a male has taken possession of them; but she seems to take some comfort in contemplating the beauty of the infant, which (setting asside the partiallity which my mind may very naturally be supposed charged with) is in reallity very striking, I must amongst other favours which I feel gratefull for, particularise one, viz, the Boy has a fine promising Nose & an honest forehead, which I think will be some recommendation to a Lady of his Grandmama’s taste & penetration, why will you not come and visit this happy family? but the fault is not in you but in your Stars, we have almost entirely given up the Idea of seeing any of the family, unless the sound advice contained in Mrs:S’s last letter relative to her Brother John should put him in motion, which we both seriously wish may be the case—Mrs: Smith joins me in affectionate regards to Sir & yourself—to Brothers, Aunts, Uncles & the whole interesting train of Relations & friends & Individually, I am with great affection Dear Madam / Yours sincerely—
        W: S: Smith
      